Citation Nr: 0004462	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-13 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for bilateral carpal tunnel 
syndrome, arthritis of both hands, a right foot injury and a 
ruptured disc of the low back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1960 to May 
1980.  

This appeal arose from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) San Diego, California 
Regional Office (RO).  The RO denied the veteran's claims of 
entitlement to service connection for bilateral carpal tunnel 
syndrome, arthritis of both hands, a right foot injury and a 
ruptured disc of the low back.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

In connection with his appeal on the issue of entitlement to 
service connection for a right foot injury the veteran has 
asserted that shoe supports were prescribed in service.  
Service medical records show notations of bilateral pes 
planus and treatment with appliances in February 1971 for 
uncorrected varus with a history of pes planus.  It appears 
that he may be claiming service connection for bilateral pes 
planus, and this issue is referred to the RO for appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  This 
question is not inextricably intertwined with the issue of 
entitlement to service connection for residuals of a right 
foot injury, which can be adjudicated without adjudicating 
the question of pes planus.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a current 
diagnosis of carpal tunnel syndrome or borderline carpal 
tunnel syndrome and symptoms of hand or left arm pain, or a 
diagnosis of arthralgias in service.  

2.  There is no medical evidence of a nexus between the 
current diagnosis of interphalangeal arthritis and symptom of 
finger pain, or the assessment of arthritis in service.  

3.  There is no medical evidence of a nexus between currently 
diagnosed back disorders, including degenerative disc disease 
of the lumbar spine, and symptom of back pain, diagnosis of 
arthralgias, or a spinal tap in service.  

4.  There is no medical evidence of a nexus between a current 
diagnosis of osteopenia or a calcaneal spur of the right 
foot, and a right foot injury or a diagnosis of a toe sprain 
in service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral carpal tunnel syndrome is not well grounded.  
38 U.S.C.A. § 5107 (West 1991);  38 C.F.R. § 3.303 (1999).  

2.  The claim of entitlement to service connection for 
arthritis of both hands is not well grounded.  38 U.S.C.A. § 
5107;  38 C.F.R. § 3.303.  

3.  The claim of entitlement to service connection for a 
right foot injury is not well grounded.  38 U.S.C.A. § 5107;  
38 C.F.R. § 3.303.  

4.  The claim of entitlement to service connection for a 
ruptured disc of the low back is not well grounded.  
38 U.S.C.A. § 5107;  38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A notation in a service medical record from February 1963 
indicated that the veteran reported pain in his back.  Muscle 
spasm was noted.  

In October 1963 the veteran received a check of the fingers 
of both hands.  The assessment was traumatic arthritis.  

A June 1964 examination report noted bilateral second degree 
pes planus that was not considered disabling.  The upper 
extremities and spine were normal.  The veteran was found 
qualified for discharge and reenlistment.  The only defect 
noted was bilateral asymptomatic second degree pes planus, 
which was nondisabling.  

An examination dated in March 1969 showed no disability of 
the upper or lower extremities or spine.  By history the 
veteran reported a history of arthritis or rheumatism.  He 
denied foot trouble.  A notation was made that the veteran 
had pain in the fingers several years before with no 
sequelae.  

A discharge and immediate reenlistment examination report 
dated in May 1970 showed no disability of the upper or lower 
extremities or spine.  

In February 1971 the veteran received treatment for pain in 
the balls of the feet.  By history there were flat feet 
bilaterally.  The impression after examination was 
uncompensated varus.  Appliances were prescribed.  

In June 1971 the veteran complained of pain in the coccyx 
after receiving a spinal tap.  The assessment was post 
traumatic arthralgia.  In a follow-up appointment a week 
later, the veteran reported that he felt his symptoms were 
worsening.  The assessment was questionable arthralgia.  The 
veteran had undergone an appendectomy in April 1971.  

In January 1973 the veteran reported that he slid into a door 
and had intermittent pain in the big toe.  It was felt that 
there was a hematoma and sprain of the proximal 
interphalangeal (PIP) and distal interphalangeal (DIP) 
joints.  A follow-up report about a week later noted 
complaints of stiffness and soreness after running.  Which 
foot was affected was not specified in either report.

A February 1974 examination report noted that the upper and 
lower extremities and spine were normal.  

In a note from April 1975, the veteran reported left arm 
pain.  He also reported a history of arthritis about 13 years 
before with swelling and aching of the hands.  The impression 
was rule out bursitis and rheumatoid arthritis.  

In August 1977 the veteran received treatment for blistering 
on the instep of each foot.  The assessment was acute 
inflammation of the left foot.  

The veteran's retirement examination from December 1979 
showed no abnormality of the feet, upper extremities, or 
back.  He gave a history of arthritis, rheumatism or 
bursitis, and foot trouble.  He denied a history of recurrent 
back pain and stated that to his knowledge he was in the best 
of health except for sinusitis and flat feet.  

A private orthopedic report dated in September 1984 addressed 
to the U.S. Department of Labor notes a date of injury of 
November 1982 and a claim number.  The veteran continued to 
have pain in one of his forearms.  No specific diagnosis was 
made but the report recommended restrictions with respect to 
both hands.  

The veteran underwent a VA examination in connection with 
unrelated claims in November 1988.  A musculoskeletal 
examination was performed which focused on the veteran's 
right shoulder.  There were no complaints referrable to the 
feet, hands/wrist, or back, and no diagnosis was made of a 
disabling condition affecting the feet, hands/wrists, or 
back.  

When he filed his claim for VA benefits in October 1997, the 
veteran submitted medical records from April 1992 to 
September 1997 showing treatment of neck, shoulder, arm, 
wrist, low back, hip and lower extremity symptoms.  There are 
numerous treatment notes and reports from the veteran's 
private physicians to the Department of Labor, Office of 
Workers' Compensation Programs (OWCP).  These pertain to 
efforts of the veteran to receive disability compensation and 
medical treatment.  

The reports indicate that the veteran's physicians reviewed 
older medical records, which the veteran had in his 
possession.  The veteran has not provided these original 
treatment records from the 1980's to the Board, and he has 
refused to authorize VA to obtain records pertaining to 
claims with the Department of Labor.  He has asserted that 
the injuries for which he was claiming entitlement to service 
connection were not accepted injuries by the Department of 
Labor, OWCP.  (VA Form 21-4142, received in August 1998).

The records provided by the veteran show a medical history of 
the veteran developing lower extremity pain after doing 
gardening work in a bent-over position in 1982.  In November 
1982 he suffered a laceration of the right forearm with 
damage to the radial artery, the radial nerve and forearm 
tendons.  He subsequently developed a neuroma in the region 
of the laceration and underwent a transplant of the radial 
nerve.  The veteran reported a back injury due to repetitive 
lifting at work in July 1987.  

The pertinent diagnoses from the private treatment records 
include carpal tunnel syndrome (or borderline carpal tunnel 
syndrome) of both wrists, status post flexor tenosynovectomy, 
epineural neurolysis and right carpal tunnel release in April 
1996, laceration of the right forearm with tendon, nerve, and 
artery injury, radial nerve transplantation for neuroma, 
interphalangeal arthritis of the right thumb, moderate pes 
planovalgus, degenerative arthritis of the lumbar spine, 
degenerative disc disease at L3-S1, a herniated nucleus 
pulposus at L4-5 and L5-S1, lumbar spondylosis, L5-S1 
radiculopathy, and a chronic lumbar strain/sprain.  

In April 1992 a private physician reported that the veteran's 
right wrist disorder (diagnosed as status post laceration of 
the superficial radial nerve of the right forearm) was 
attributable to a 1987 work injury.  Interphalangeal joint 
arthritis of the right thumb was due to the normal 
progression of the disease and was not due to any industrial 
injury.  The etiology of the thumb disorder was not 
explained.  

In May 1992 it was noted that the veteran was "on disability 
due to a job related injury" to (amongst other things) the 
right hand.  

July 1992 laboratory tests showed a negative rheumatoid 
factor.  In a September 1992 record the veteran's doctor 
stated that the veteran's back condition - diagnosed at the 
time as a herniated nucleus pulposus at L4-5 and L5-S1 and 
rule out radiculopathy - "may be possibly industrially 
related."  

In November 1992 the veteran asserted that low back problems 
were from an industrial injury that occurred in 1987 due to 
repetitive lifting while working as a mechanic.  He told the 
doctor that lower back problems had been accepted as work 
related.  He reported that he had back pain since 1987 but 
stated that prior to that time he was fine.  

In a report from April 1993 a doctor stated that the 
veteran's back condition was "most likely related to his 
work activities, beginning in 1987."

In a report in January 1996 the veteran's doctor stated that 
the veteran had complained of carpal tunnel symptoms related 
to work activities since 1984 as documented in medical 
records in his possession.  

Records from early 1997 indicate that a lower back disorder 
was found to be not work related by the Department of Labor.  
A record from July 1997 noted that a final appeal was pending 
at the OWCP on the issue of compensability of the veteran's 
low back injury.  As of August 1997 authorization from the 
Department of Labor for left carpal tunnel surgery had not 
been received. 

There is no history given by the veteran of service etiology, 
and none of the records lists an impression of service 
etiology.  

A subsequently received report of a radiographic study of the 
right foot dated in August 1997 showed osteopenia and a two 
millimeter posterior calcaneal spur.  

In his VA Form 9, Appeal to Board of Veterans' Appeals, 
submitted in September 1998 the veteran asserted that 
bilateral carpal tunnel syndrome was not "diagnosed 
properly" in service and a diagnosis was not made until the 
1980's.  He also felt that his back disorder was misdiagnosed 
in June 1971 and that the disorder resulted from an 
unspecified surgical procedure.  He stated that his 
complaints stopped in service because his military occupation 
was changed from auto mechanic to supply administration but 
started again with a manual laboring job in 1980.  With 
respect to his claim of entitlement to service connection for 
a right foot injury the veteran asserted that he was issued 
shoe supports that he wore in service, and which are still 
required.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  

When the disease identity is established there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Arthritis is presumptively service connected if manifested to 
a compensable degree of 10 percent or more within one year 
after service.  38 C.F.R. §§ 3.307, 3.309(a) (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 
(1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A layperson without 
medical training or experience is not competent to offer 
medical diagnoses or opinions on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore a claim based 
only on the veteran's lay opinion is not well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In Clyburn v. West, 12 Vet. App. 296 (1999), the United 
States Court of Appeals for Veterans Claims ("the Court") 
found that while there was evidence of both a current 
diagnosis and in-service incurrence, no medical nexus 
evidence had been submitted.  The Court rejected the 
appellant's contention that his continued complaints of knee 
pain since service, coupled with his diagnosis of 
chondromalacia patellae just six months after his discharge, 
were sufficient to satisfy the nexus prong.  The issue was 
one of etiology and therefore the case did not present an 
issue that could be satisfied by lay testimony.  There was no 
competent medical evidence that the appellant's current 
condition, whether chondromalacia patellae or degenerative 
joint disease, was the same condition or related to the knee 
problems he experienced while on active duty.  Although the 
veteran was deemed competent to testify to the pain he 
experienced since his tour of duty, he was found to not be 
competent to testify to the fact that what he experienced in 
service and since service was the same condition he was 
currently diagnosed with.  Even under 38 C.F.R. § 3.303(b), 
medical evidence is required to demonstrate a relationship 
between a present disability and the continuity of 
symptomatology demonstrated if the condition is not one where 
a lay person's observations would be competent.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1999).  


Analysis

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  

The Board's review of the evidentiary record discloses that 
although bilateral carpal tunnel syndrome (or borderline 
carpal tunnel syndrome) is shown, carpal tunnel syndrome was 
not diagnosed in service or for many years thereafter, and 
the entire evidentiary record is devoid of a competent 
opinion providing a nexus between the current diagnoses and 
the veteran's active service.  More specifically, there is no 
medical evidence of a nexus between a current diagnosis of 
carpal tunnel syndrome or borderline carpal tunnel syndrome 
and complaints of hand or left arm pain or diagnosis of 
arthralgias in service.  

The veteran asserts that carpal tunnel syndrome started in 
service but was misdiagnosed by service physicians.  This 
statement by the veteran is not supported by any competent 
medical evidence, and the veteran's lay opinion on the 
medical questions of diagnosis and etiology is not competent 
in the absence of such supportive evidence.  See Espiritu, 
2 Vet. App. 492.  

The veteran did report left arm pain in April 1975.  The 
assessment was rule out rheumatoid arthritis and bursitis.  
Neither diagnosis was shown on discharge.  The mere existence 
of arm pain in service and arm pain continuing after service 
is not sufficient to conclude that the veteran's current 
disorder had its inception during active military service.  
38 C.F.R. § 3.303(b).  See also Savage, 10 Vet. App. 488;  
Clyburn, 12 Vet. App. 296.  As in Clyburn, the question at 
issue here is a nexus to service or medical etiology.  This 
is a question beyond the competency of the veteran, a 
layperson without demonstrable medical training or 
experience, to establish.  

As for arthritis of the hands, in October 1963 the veteran 
reported finger pain and an assessment of traumatic arthritis 
was made.  However, there were no x-ray findings of arthritis 
and no further complaints or findings indicating arthritis or 
arthralgia of the fingers throughout the remainder of his 
service.  In 1969 the veteran reported a current or past 
history of arthritis or rheumatism and a history of finger 
pain but it was noted that there were no sequelae.  

The veteran does have post service complaints of finger pain 
and a diagnosis has been made of interphalangeal joint 
arthritis of the right thumb.  In 1992 interphalangeal 
arthritis was felt to be due to a natural disease 
progression.  In 1996 thumb spasms were felt to be due in 
part to carpal tunnel syndrome.  

Notwithstanding the existence of finger pain on one occasion 
in service and postservice complaints of finger pain, the 
veteran's claim is lacking under Caluza, and does not meet 
the required threshold showing of well groundedness.  There 
was no showing of actual arthritis of the fingers in service 
or at the time of the veteran's discharge from service or in 
the one-year presumptive period for arthritis.  In fact 
arthritis was not diagnosed until many years after service.  
Importantly, the record also lacks competent evidence of a 
nexus between the current findings and diagnoses and the 
veteran's service.  There is no medical evidence of a nexus 
between the current diagnosis of interphalangeal arthritis 
and hand or finger pain in service.  See Caluza, 7 Vet. 
App. 498;  Savage, 10 Vet. App. 488.  

With respect to the claim of residuals of a right foot 
injury, most of the references in service pertain to pes 
planus, not an injury to the right foot.  The veteran does 
appear to have sprained the PIP and DIP joints of a toe of 
one of his feet in 1973 when he slid into a door.  However, 
subsequently, there was no indication of a disabling 
condition of the right foot or any residuals of a right foot 
injury in service or for many years thereafter.  Osteopenia 
and a calcaneal spur of the right foot, neither of which was 
diagnosed in service, were shown many years after the 
veteran's discharge from service. 

As with the other claims, the veteran's claim of entitlement 
to service connection for residuals of a right foot injury is 
not well grounded because there is no medical nexus drawn 
between the current diagnoses and the veteran's service.  
There is no medical evidence of a nexus between currently 
diagnosed osteopenia and a calcaneal spur of the right foot 
and a right foot injury or a toe sprain in service.  Caluza, 
7 Vet. App. 498;  Savage, 10 Vet. App. 488.  

The veteran's contentions about the onset of his back injury 
are somewhat unclear.  It appears that his contention is that 
the back was injured as a result of a surgical procedure in 
service.  The service medical records show some muscle spasm 
with back pain acutely in February 1963.  Thereafter, in June 
1971, he reported pain in the coccyx after receiving a spinal 
tap.  He had recently undergone an appendectomy operation.  
This seems to be the most likely source of the veteran's 
contention.  However, while the above treatment and 
complaints were noted in the service medical records, the 
veteran was not shown to have any chronic back disorder in 
service and on discharge no disorder of the back was shown.  

The veteran has had extensive post service treatment of the 
back with multiple diagnoses including degenerative disc 
disease.  However there is nothing in the medical records 
suggesting that the veteran's current back disorder has an 
etiological relationship to an injury of the back, including 
surgery in service.  In fact, the veteran told private 
medical providers after service that he had not had any back 
problems prior to an injury at work in 1987.  The only 
medical opinions on etiology of back complaints do not 
attribute the veteran's condition to his service.  Rather 
they attribute back pain to post service employment.  

There is no medical evidence of a nexus between currently 
diagnosed back disorders including degenerative disc disease 
of the lumbar spine and back pain, arthralgias or a spinal 
tap in service.  Caluza, 7 Vet. App. 498;  Savage, 10 Vet. 
App. 488.

As noted in Savage and Clyburn evidence to show chronicity 
must be medical unless it relates to a disorder as to which 
lay evidence is competent and lay evidence is not competent 
on questions of etiology.  Savage, 10 Vet. App. 488, 498; 
Clyburn, 12 Vet. App. 296.  The veteran had instances of 
treatment for left arm pain, hand pain, a foot injury with a 
diagnosis of a toe joint (PIP and DIP) sprain, and back pain 
in service but no chronic disorders were shown.  Even to the 
extent that the veteran has contended that he has had 
continuity of arm, hand, right foot and back pain after 
service, and treating these complaints of symptoms as 
credible for purposes of ascertaining whether well-grounded 
claims have been submitted, the record lacks medical evidence 
that the post service diagnoses are consistent with in 
service symptoms and diagnoses as well as post service 
symptomatology.  

In essence, the veteran's claims are based solely on his lay 
opinion.  He has not offered any evidence of medical training 
or expertise rendering him competent to offer an opinion as 
to diagnosis and/or etiology of a disorder.  He is clearly 
alleging facts beyond his competency.  Espiritu, 2 Vet. App. 
492;  King, 5 Vet. App. 19, 21.  Accordingly, the claims of 
entitlement to service connection must be denied as not well 
grounded and in so concluding the Board reaffirms the basis 
for denial provided by the RO.  

As the claims of entitlement to service connection are not 
well grounded, the doctrine of reasonable doubt has no 
application to the veteran's case.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  Moreover, because the veteran has 
not submitted well-grounded claims of entitlement to service 
connection for bilateral carpal tunnel syndrome, arthritis of 
both hands, a right foot injury and a ruptured disc of the 
low back, VA is under no obligation to assist him in the 
development of facts pertinent to the claims.  38 U.S.C.A. 
§ 5107(a);  Epps, 126 F.3d 1464;  Morton, 12 Vet. App. 477.  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  See also McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997);  Robinette v. 
Brown, 8 Vet. App. 69. 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claims, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claims.  38 U.S.C.A. 
§ 5103(a).  




	(CONTINUED ON NEXT PAGE)




ORDER

The veteran has not submitted well-grounded claims of 
entitlement to service connection for carpal tunnel syndrome, 
arthritis of both hands, a right foot injury or a ruptured 
disc of the lower back, and therefore his claims are denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

